{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Ronald H. Sebree, Attorney Registration No. 0063210, last known business address in Columbus, Ohio.
{¶ 2} The court coming now to consider its order of November 22, 2006, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with the second year stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio. Consistent with the opinion rendered in this matter, it is ordered that the final year of respondent’s suspension is stayed and that he is placed on probation for a period of one year in accordance with Gov.Bar R. V(9). It is further ordered that during the period of probation, respondent shall 1) commit no further misconduct, 2) comply with the continuing legal education requirements of Gov.Bar R. X, and 3) allow an attorney appointed by relator to monitor his law office management practices and his compliance with the rules governing the professional conduct of attorneys. It is further ordered that if respondent fails to comply with these conditions, the stay will be lifted, and respondent will serve the entire term of the actual suspension.
{¶ 4} It is further ordered that on or before thirty days from the date of this order, relator, Dayton Bar Association, shall file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is further ordered that at the end of respondent’s probationary period, the relator shall file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 5} It is further ordered that on or after one year from the date of this order, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders issued by this court, (3) respondent complies with the Rules for the Government *1224of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating that respondent has complied with the terms of the probation, and (5) this court orders that the probation be terminated.
{¶ 6} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 7} For earlier case, see Dayton Bar Assn. v. Sebree, 111 Ohio St.3d 297, 2006-Ohio-5788, 856 N.E.2d 210.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.